Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that "receiving, in response to determining that a paging identity associated with the UE matches one of the one or more paging identities, an uplink message from the UE, wherein the minimum length paging indicator is used in comparing the paging identity with the one of the one or more paging identities". This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the claim language.  Thus, claim 1 is novel.  For similar reasons, claims 4, 5, and 13 are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chirayil (US 2014/0128082); Chirayil discloses detecting a probable paging collision between two subscriber identity modules of the communication device and determining whether at least one SIM of the communication device has a non-serving cell in a corresponding broadcast control channel allocation list.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466